Title: From George Washington to Jonathan Trumbull, Sr., 19 February 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge 19th Feby 1776

I am grieved to find, that instead of six or eight thousand weight of Powder which I fondly expected to receive from Providence (agreeable to your letter) that I am likely to get only 4217 lbs. including the 3,000 wt belonging to this Province, if to be had—My Situation, in respect to this article, is really distressing; and while common prudence obliges me to keep my want of it concealed, to avoid a discovery therof to the Enemy, I feel the bad effect of that concealment from our Friends; for not believing our distress equal to what it really is, they withhold such small supplies as are in their power to give—I am so restrained in all my military movements for want of these necessary supplies, that it is impossible to undertake any thing effectual; and while I am fretting at my own disagreeable situation, the world, I suppose, is not behind hand in censuring my inactivity—A golden opportunity has been lost, perhaps not to be repaired again this year—The late freezing weather had formed some pretty strong ice from Dorchester to Boston Neck, and from Roxbury to the Common, which would have afforded a less dangerous approach to the Town than through the Lines, or by the Water—The advantages of this, added to a thorough conviction of the importance of destroying the Ministerial Troops in Boston before they can be reinforced, and to a belief, that a bold and resolute assault, aided in some small

degree by Artillery and Mortars, might be crowned with success—I proposed the attempt a day or two ago to the General Officers, but they thought, and perhaps rightly, that such an enterprise, in our present weak state of men (for the Militia are not yet all arrived) and deficiency of powder, would be attended with too much hazard, and therefore, that we had better wait the arrival of the last, and then to begin a Bombardment in earnest—This matter is mentioned to you in confidence. your zeal, activity and attachment to the cause renders it unnecessary to conceal it from you, or our real Stock of Powder, which, after furnishing the Militia (unfortunately coming in without, and will require upwards of Fifty Barrels) and compleating our other Troops to 24 Rounds a Man, which is less by one half than the Regulars have, and having a few Rounds of Cannon Cartridges filled for immediate use, will leave not more than 100 Barrels in those, for the greatest emergency, inclusive of the 4217 lbs. from Providence if we get it.
This my dear Sir is melancholy! but it is a truth, and at the same time that it may serve to convey som idea of my disagreeable feelings under a knowledge of it, will evince the necessity of vigorous exertions to throw, without delay, every ounce that can be procured, into this Camp; otherwise the great expence of sending in the Militia will be entirely sunk, without any possible good resulting from it, but much evil, as they will contribute not a little to the consumption of our ammunition &c.
For want perhaps of better information, I cannot help giving it as my opinion, that, at a time when our military operations are entirely at a stand, for want of powder principally, and arms, it is inconsistent with good policy to hoard up Town Stocks of either—Better it is to fight an Enemy at a distanc[e] than at one’s door—Prudence indeed points out the expediency of providing for private as well as public exigences, but if both are not to be done, I should think there can be no hesitation in the choice; as the Army now raised, and supported at a considerable expence, can be of little use, if it is not sufficient to prevent an Enemy from disturbing the quiet of any of the interior Towns of these Governments. I am with great Respect and Esteem Sir your most obedient humble Servant

Go. Washington

